Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 9-13, 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Oosterom, Peter. (The GAP-tree, an approach to ‘on-the-fly’map generalization of an area partitioning. Paper for GISDATA Specialist Meeting on Generalization, Compiegne, Franvr, 15-19 December 1993). 

As to claim 1, Van Oosterom discloses a method for displaying an electronic map (Van Oosterom, abstract, “This paper presents solutions for on-the-fly map generalization for a volatile display of geographic data at an arbitrary scale without storing multiple representations”), comprising: 
receiving a downsizing instruction from an electronic device, wherein the downsizing instruction is configured to request for downsizing an electronic map in a first scale currently displayed by the electronic device to an electronic map in a second scale, and the second scale is smaller than the first scale (page 13, “the GAP tree forms a new important step towards the realization of an interactive multiscale GIS. It is now possible to interactively browse through “area partitioned” geographic data sets. In a database with more than 70000 features it is now possible to get map displays at any required scale in about 6-9 seconds” Abstract, “In order to avoid gaps in the map when omitting less important area features on a small-scale map, a new data structure is designed.”) 
in response to the downsizing instruction, generating second map data corresponding to the second scale using first map data collected by the electronic map Page 1, abstract, “This paper presents solutions for "on-the-fly" map generalization for a volatile display of geographic data at an arbitrary scale without storing multiple representations. Only one possibly extremely large geographic data set is used together with a number of data structures which enable fast interactive selection and simplification.”); 
processing the second map data according to a neighboring relation of map elements to obtain third map data, so as to eliminate a crack between adjacent map elements in the second map data (page 2, 2.1, “1. Simplification: Applying line generalization to the boundaries of the area features might result in ugly maps because two neighboring area features may now have overlaps and/or gaps. A solution for this problem is to use a topological data structure and apply line generalization to the common edges. 2. Selection: Leaving out an area will produce a map with a hole which is of course unacceptable. No obvious solution exists for this problem.” Page 3, 2.2, “The gap introduced by leaving out one area feature must be filled again. The best results will be obtained by filling the gap with neighboring features. This can be easy in case of so called "islands": the gap will be filled with the surrounding area but it may be more difficult in other situations.” “This hierarchy is used to decide which area is removed and also which other area will fill the gap of the removed feature.”); and 
sending the third map data to the electronic device, so that the electronic device displays the electronic map in the second scale according to the third map data (page 4, “Repeat the described steps 2-6 until all features in the topological data structure are at the required importance level (for a certain display operation).” “Some visual results of the "on-the fly" generalization techniques with real data are displayed in Section 4.”).

As to claim 2, claim 1 is incorporated and Van Oosterom discloses the processing the second map data according to a neighboring relation of map elements to obtain third map data comprises: 
determining first background surface data and second background surface data from the second map data according to the neighboring relation of map elements, wherein the first background surface data is configured to display a first background surface, the second background surface data is configured to display a second background surface, the first background surface corresponds to a first map element, the second background surface corresponds to a second map element, and the first map element and the second map element are two adjacent map elements in the electronic map (Van Oosterom, Fig .2 and Fig. 4); 
determining whether there exists a crack between the first background surface and the second background surface according to the first background surface data and the second background surface data (Page 3, 2.2, “The gap introduced by leaving out one area feature must be filled again. The best results will be obtained by filling the gap with neighboring features. Page 3, “This hierarchy is used to decide which area is removed and also which other area will fill the gap of the removed feature”); and 
(Van Oosterom, page 2, In order to avoid gaps when not selecting small area features a special structure is proposed: the GAP-tree. Page 3, 2.2, “The gap introduced by leaving out one area feature must be filled again. The best results will be obtained by filling the gap with neighboring features. This can be easy in case of so called "islands": the gap will be filled with the surrounding area but it may be more difficult in other situations.” “This hierarchy is used to decide which area is removed and also which other area will fill the gap of the removed feature.”).

As to claim 3, claim 2 is incorporated and Van Oosterom discloses determining a first side on the first background surface and a second side on the second background surface if there exists the crack between the first background surface and the second background surface (Page 3, “This hierarchy is used to decide which area is removed and also which other area will fill the gap of the removed feature”), 
wherein there exists a crack between the first side and the second side; determining a common side according to the first side and the second side; and adjusting the first background surface and the second background surface according to the common side, so that the first background surface and the second background (Van Oosterom, page 2, “A solution for this problem is to use a topological data structure and apply line generalization to the common edges.”).

As to claim 4, claim 1 is incorporated and Van Oosterom discloses the in response to the downsizing instruction, generating second map data corresponding to the second scale using first map data collected by the electronic map under the first scale comprises: 
determining a preset number of spatial points from the first map data in response to the downsizing instruction, wherein the spatial points are points displayed on the electronic map in the first scale but not displayed on the electronic map in the second scale; and deleting the preset number of spatial points from the first map data to obtain the second map data corresponding to the second scale (Van Oosterom, abstract, “Only one possibly extremely large, geographic data set is used together with a number of data structures which enable fast interactive selection and simplification. In order to avoid gaps in the map when omitting less important area features on a small-scale map, a new data structure is designed.” Page 10, “The use of the GAPtree will make sure that the map does not contain gaps when omitting the less important area features”).

As to claim 5, claim 1 is incorporated and Van Oosterom discloses before the processing the second map data according to a neighboring relation of map elements to Van Oosterom, Fig. 2, page 2,  “1. Simplification: Applying line generalization to the boundaries of the area features might result in ugly maps because two neighboring area features may now have overlaps and/or gaps.” Page 3, 2.2, “The gap introduced by leaving out one area feature must be filled again. The best results will be obtained by filling the gap with neighboring features. This can be easy in case of so called "islands": the gap will be filled with the surrounding area but it may be more difficult in other situations.” Page 4, step 1-6.).

As to claim 9, Van Oosterom discloses an electronic device, comprising: at least one processor; and a memory communicatively connected to the at least one processor; wherein the memory stores instructions thereon, and the instructions, when executed by the at least one processor, cause the at least one processor to: receive a downsizing instruction from an electronic device, wherein the downsizing instruction is configured to request for downsizing an electronic map in a first scale currently displayed by the (See claim 1 for detailed analysis.).

As to claim 10, claim 9 is incorporated and Van Oosterom discloses the at least one processor is further configured to: determine first background surface data and second background surface data from the second map data according to the neighboring relation of map elements, wherein the first background surface data is configured to display a first background surface, the second background surface data is configured to display a second background surface, the first background surface corresponds to a first map element, the second background surface corresponds to a second map element, and the first map element and the second map element are two adjacent map elements in the electronic map; determine whether there exists a crack between the first background surface and the second background surface according to the first background surface data and the second background surface data; and process (See claim 2 for detailed analysis.).

As to claim 11, claim 10 is incorporated and Van Oosterom discloses if there exists the crack between the first background surface and the second background surface, when processing the first background surface data and the second background surface data to eliminate the crack between the first background surface and the second background surface, the at least one processor is configured to: determine a first side on the first background surface and a second side on the second background surface, wherein there exists a crack between the first side and the second side; determine a common side according to the first side and the second side; and adjust the first background surface and the second background surface according to the common side, so that the first background surface and the second background surface adjoin each other (See claim 3 for detailed analysis.).

As to claim 12, claim 9 is incorporated and Van Oosterom discloses the at least one processor is further configured to: determine a preset number of spatial points from the first map data in response to the downsizing instruction, wherein the spatial points (See claim 4 for detailed analysis.).

As to claim 13, claim 9 is incorporated and Van Oosterom discloses before processing the second map data according to a neighboring relation of map elements to obtain third map data, so as to eliminate a crack between adjacent map elements in the second map data, the at least one processor is further configured to: collect the first map data according to the first scale, wherein the first map data comprises a plurality pieces of background surface data, and different background surface data in the plurality pieces of background surface data are configured to display different map elements; and determine a neighboring relation set according to the plurality pieces of background surface data, wherein the neighboring relation set comprises the neighboring relation of map elements (See claim 5 for detailed analysis.).

As to claim 17, Van Oosterom discloses a non-transitory computer-readable storage medium having computer instructions stored thereon, wherein the computer instructions, when executed, cause a computer to perform the method according to claim 1 (See claim 1 for detailed analysis.).

As to claim 18, Van Oosterom discloses a method for displaying an electronic map, comprising: 
determining adjacent map elements in an electronic map when the electronic map is downsized from a first scale to a second scale (Van Oosterom, Fig.2, page 4, “3. Use a topological data structure to find the neighbors of a and determine for every neighbor b the length of the common boundary L(a b). 4. Fill the gap by selecting the neighbor b with the highest value of the collapse function: Collapse (ab)=f(L(ab), CompatibleTypes(a b), weight factor(b)). The function CompatibleTypes(ab) determines how close the two feature types of a and b are in the feature classication hierarchy associated with the data set. For example the feature types tundra and trees are closer together than feature types tundra and industry in DLMS DFAD.”), 
determining whether corresponding background surfaces of the adjacent map elements have a continuous common side (page 4, “Use a topological data structure to find the neighbors of a and determine for every neighbor b the length of the common boundary L(ab)” Fig. 2.); and 
correcting the corresponding background surfaces of the adjacent map elements if the corresponding background surfaces of the adjacent map elements have no continuous common side (Fig.2, page 5, “This formula for perimeter only works if the children have no edges in common with each other or with the parent. Often the boundaries of the areas in the GAP-tree are indeed non-redundant. This also enables the use of the BLG-tree for simplification of important area features at small-scale maps without producing overlaps or gaps between features.”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-8, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Van Oosterom, Peter. (The GAP-tree, an approach to ‘on-the-fly’map generalization of an area partitioning. Paper for GISDATA Specialist Meeting on Generalization, Compiegne, Franvr, 15-19 December 1993) in view of Steiniger, Stefan. (Enabling pattern-aware automated map generalization. Diss. University of Zurich, 2007.)

As to claim 6, claim 5 is incorporated and Van Oosterom disclose the determining a neighboring relation set according to the plurality pieces of background surface data comprises: determining an out surrounding frame corresponding to each of the plurality pieces of background surface data to obtain a plurality of out surrounding frames; determining intersecting out surrounding frames from the plurality of out surrounding frame to obtain a plurality of out surrounding frame groups, wherein two out surrounding frames contained in each of the plurality of out surrounding frame groups intersect; for each of the plurality of out surrounding frame groups, determining whether map elements corresponding to out surrounding frames in the out surrounding frame group are adjacent(Van Oosterom, Fig .2, page 4, Area partitioning.).
Van Oosterom does not explicitly disclose storing a neighboring relation in the neighboring relation set if the map elements corresponding to out surrounding frames in the out surrounding frame group are adjacent.
(Steiniger, Fig. 8, page 9, “The neighborhood order is given for the island polygon denoted by A. The numbers 1, 2 and 3 refer to the order of topological neighborhood with respect to polygon A.”. page 39, “Downs and Mackaness (2002) decide on which polygons to merge in a geological map, based on the class (e.g. similar category) and on the geometry (e.g. size) of neighboring polygons.” Page 40, “how areas that are too small can be split and merged among neighboring areas, and how areas between close polygons can be bridged.” Page 3, “neighborhood relations and spatial patterns (Neun et al. 2004).”).
Van Oosterom and Steiniger are considered to be analogous art because all pertain to map display. It would have been obvious before the effective filing date of the claimed invention to have modified Van Oosterom with the features of “storing a neighboring relation in the neighboring relation set if the map elements corresponding to out surrounding frames in the out surrounding frame group are adjacent” as taught by Steiniger. The suggestion/motivation would have been because the essential purpose of these relations in map generalization is to prevent topological inconsistencies that are introduced in the generalization process and to preserve connectivity information (Steiniger, page 8-9).

As to claim 7, claim 1 is incorporated and Van Oosterom discloses determining third background surface data from the third map data, wherein the third background surface data is configured to display a third background surface, and the third background surface is any one of a plurality of background surfaces indicated by the third map data ((Van Oosterom, Fig. 2); 
Van Oosterom does not explicitly discloses dividing the third background surface into a plurality of triangles, wherein any two triangles of the plurality of triangles do not intersect; and performing accuracy processing on the third background surface data according to the plurality of triangles.
Steiniger teaches dividing the third background surface into a plurality of triangles, wherein any two triangles of the plurality of triangles do not intersect (Steiniger, Fig .8, page 9, “three ring levels a1, a2 and a3 (background polygon) exist.” Page 13, “We have identified six relation types as being part of this group: the background foreground relation,” Page 14, “it can be assumed that there always exists some manual post-processing stage in which a designer or cartographer can revise figure-ground problems and assign the correct visual weight.”); and
 performing accuracy processing on the third background surface data according to the plurality of triangles (Steiniger, Page 3, 2.1.1, “The second condition (C8) is called positional accuracy and should prevent that a building’s position is changed too much during building displacement.” page 17, 2.2.3, “Passive constraints are also common such as maintaining positional accuracy if displacement operations are applied, or preventing excessive shape deformations when objects are simplified.” Page 21, “maintaining (spatial) accuracy and ensuring a consistent application of generalization rules” page 11, 5.2, Accuracy Assessment.).
Van Oosterom and Steiniger are considered to be analogous art because all pertain to map display. It would have been obvious before the effective filing date of the claimed invention to have modified Van Oosterom with the features of “dividing the third background surface into a plurality of triangles, wherein any two triangles of the plurality of triangles do not intersect; and performing accuracy processing on the third background surface data according to the plurality of triangles.” as taught by Steiniger. The suggestion/motivation would have been because the relations of structural relations should denote types of structural patterns that are perceived in maps. (Steiniger, page 13.).

As to claim 8, claim 7 is incorporated and the combination of Van Oosterom and Steiniger discloses the performing accuracy processing on the third background surface data according to the plurality of triangles comprises: determining accuracy information corresponding to the second scale; and performing accuracy processing on the third background surface data according to the accuracy information and the plurality of triangles (Steiniger, Page 3, 2.1.1, “The second condition (C8) is called positional accuracy and should prevent that a building’s position is changed too much during building displacement.” page 17, 2.2.3, “Passive constraints are also common such as maintaining positional accuracy if displacement operations are applied, or preventing excessive shape deformations when objects are simplified.” Page 21, “maintaining (spatial) accuracy and ensuring a consistent application of generalization rules” page 11, 5.2, Accuracy Assessment.).

As to claim 14, claim 13 is incorporated and the combination of Van Oosterom and Steiniger discloses when determining a neighboring relation set according to the plurality pieces of background surface data, the at least one processor is further configured to: determine an out surrounding frame corresponding to each of the plurality pieces of background surface data to obtain a plurality of out surrounding frames; determine intersecting out surrounding frames from the plurality of out surrounding frame to obtain a plurality of out surrounding frame groups, wherein two out surrounding frames contained in each of the plurality of out surrounding frame groups intersect; for each of the plurality of out surrounding frame groups, determine whether map elements corresponding to out surrounding frames in the out surrounding frame group are adjacent; and store a neighboring relation in the neighboring relation set if the map elements corresponding to out surrounding frames in the out surrounding frame group are adjacent (See claim 6 for detailed analysis.).

As to claim 15, claim 9 is incorporated and the combination of Van Oosterom and Steiniger discloses after processing the second map data according to a neighboring relation of map elements to obtain third map data, so as to eliminate a crack between adjacent map elements in the second map data, the at least one processor is further configured to: determine third background surface data from the third map data, wherein the third background surface data is configured to display a third background surface, and the third background surface is any one of a plurality of background surfaces indicated by the third map data; divide the third background surface into a plurality of triangles, wherein any two triangles of the plurality of triangles do not intersect; and perform accuracy processing on the third background surface data according to the plurality of triangles (See claim 7 for detailed analysis.).

As to claim 16, claim 15 is incorporated and the combination of Van Oosterom and Steiniger discloses when performing accuracy processing on the third background surface data according to the plurality of triangles, the at least one processor is configured to: determine accuracy information corresponding to the second scale; and perform accuracy processing on the third background surface data according to the accuracy information and the plurality of triangles (See claim 8 for detailed analysis.).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YU CHEN/Primary Examiner, Art Unit 2613